Citation Nr: 0923950	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  07-21 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or being 
housebound, for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel
INTRODUCTION

The Veteran had service from April 1944 to October 1945 with 
the Recognized Guerrillas and from October 1945 to March 1946 
with the Regular Philippine Army.  The Veteran died in 
December 2006; the appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in April 2007.  With respect to the issue of 
entitlement to service connection for the cause of the 
Veteran's death, a statement of the case was issued in June 
2007, and a substantive appeal was received in July 2007.  
Further, with respect to the issue concerning accrued 
benefits, a statement of the case was issued in January 2009, 
and a substantive appeal was received in February 2009.  

The issue of entitlement to Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1318 was also on appeal.  
However, in June 2008, September 2008 and November 2008 
statements, the appellant withdrew her appeal with respect to 
this issue and specifically stated that she was seeking 
service connection for cause of death.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration of this issue.  See 38 C.F.R. § 20.204

The Board observes that the appellant has continued to claim 
burial benefits.  In a June 2007 rating decision, the RO 
denied service connection for cause of death for burial 
purposes.  A notice of disagreement was not received to 
initiate an appeal from this determination.  Thus, this issue 
is not in appellate status.  Further, prior to the Veteran's 
death, the appellant was awarded aid and attendance allowance 
for a spouse, effective August 31, 2000.  She has continually 
questioned why she is no longer receiving such benefits.  
However, in a January 2009 letter, the RO informed her that 
as service connection for the cause of the Veteran's death 
had not been granted, her benefits for aid and attendance 
could not be continued.  

The Board notes that in numerous statements, the appellant 
has indicated that the Veteran's compensation payment for 
November 2006 was never received.  Moreover, in numerous 
statements, the appellant has also set forth contentions 
regarding unreimbursed medical expenses.  These matters are 
referred back to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking entitlement to service connection 
for the cause of the Veteran's death.  During the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Hupp v. Nicholson, 21 
Vet.App. 342, 352-53 (2007), which held that with regard to 
Dependency and Indemnity Compensation (DIC) claims, section 
5103(a) notice must include: (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  The Board notes that the Veteran was service-
connected during his lifetime for the following disabilities: 
residual, gunshot wound, through and through, abdomen with 
involvement of muscle group XIX; and hernia, ventral 
postoperative.  The Board recognizes that the RO sent a VCAA 
letter to the Veteran in January 2007.  However, the letter 
failed to list these disabilities and notify the appellant of 
the evidence and information required to substantiate a DIC 
claim based on the Veteran's service-connected disabilities. 
Thus, the RO should send another VCAA notice to the appellant 
in compliance with Hupp.  Further, the notice should also 
comply with Dingess/Hartman v. Nicholson, 19 Vet.App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  

Additionally, as noted above, during the Veteran's lifetime, 
service connection was in effect for: residual, gunshot 
wound, through and through, abdomen with involvement of 
muscle group XIX, evaluated as 50 percent disabling; and 
hernia, ventral postoperative, evaluated as 20 percent 
disabling.  Further, a total disability evaluation based on 
individual employability (TDIU) was in effect from March 
1999.  The Certificate of Death lists the immediate cause of 
death as cardiopulmonary arrest secondary to metabolic 
acidosis secondary to sepsis; an antecedent cause as 
aspiration pneumonia in an immunocompromised patient, and an 
underlying cause as soft tissue mass, left gluteus, consider 
sarcoma.  Other significant conditions listed were severe 
malnutrition, pulmonary tuberculosis, and right lung 
atelectasis.  The appellant claims that the Veteran's 
service-connected disabilities contributed to his death.  
Under the circumstances, the Board believes that a medical 
opinion is appropriate in order to determine whether the 
Veteran's service-connected disabilities contributed 
substantially or materially to cause his death.  See 38 
U.S.C.A.  § 5103A(a)(1); Delarosa v. Peake, 515 F.3d 1319 
(Fed. Cir. 2008).

Moreover, as there is medical evidence that the Veteran was 
bedridden prior to his death, the issue of entitlement to SMC 
based on the need for regular aid and attendance or being 
housebound, for accrued benefit purposes, is inextricably 
intertwined with the issue of service connection for cause of 
death.  Thus, the RO should reconsider this issue after 
development and reconsideration of the issue of service 
connection cause of death.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the appellant a 
corrective VCAA notice in compliance with 
the Court's guidance in Hupp.  The notice 
should specifically include an 
explanation of the information and 
evidence necessary to substantiate a DIC 
claim based on the Veteran's service-
connected disabilities.  Hupp v. 
Nicholson, 21 Vet.App. 342, 352- 53 
(2007).  Further, the notice should 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006).  

2.  Thereafter, the claims file should be 
sent to an appropriate VA medical doctor 
for a medical opinion.  After reviewing 
the claims file, the examiner should 
offer an opinion as to the cause of the 
Veteran's death, and whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that any of the 
Veteran's service-connected disabilities 
contributed substantially or materially 
to cause his death.  

3.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




